NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FLASH SEATS, LLC,
Plaintiff-Appellant,
V.
PACIOLAN, INC.,
Defendan,t-Appellee.
2012-1053, -1093 _
Appeals from the United States District Court for the
District of DelaWare in case no. 07-CV-0575, Judge Leo-
nard P. Stark.
ON MOTION
ORDER
Paciolan, Inc. moves for leave to file its corresponding
CI)-ROM brief pursuant to Fed. Cir. R. 32(e). Flash Seats,
LLC, opposes
Upon consideration thereof,
IT ls ORDERED THAT: ‘
The motion is granted F1ash Seats does not have to
file its briefs on CD-ROM unless they choose to do so.

FLASH SEATS V. PACIOLAN
2
FoR THE C0URT
APR 1 3 mm /s/ Jan Horba1y
Date J an Horba1y
ce: Brian T. Moriarty, Esq.
C1e1nent S. Roberts, Esq.
C1erk
321 Fn.Eo
.S. COUR`l` 0F APPEALS FDR
u THE FED'E!`€AL ClHCUIT
APR 13 2012
JAN \'l0HBA\.¥
CLERK